         Case: 1:21-cv-00012-DMB-RP Doc #: 15 Filed: 03/23/21 1 of 1 PageID #: 65




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

SHERILA TUCKER                                                                       PLAINTIFF

V.                                                                    NO. 1:21-CV-12-DMB-RP

THE HERSHEY COMPANY                                                                DEFENDANT


                                              ORDER

           On March 18, 2021, after the Hershey Company removed this case from state court, 1 the

Court, on Hershey’s motion,2 dismissed Sherila Tucker’s negligence claims against Hershey as

time barred “[b]ecause Tucker did not file her complaint until well after the three-year statute of

limitations had run.” Doc. #12 at 3. The next day, Tucker filed a motion “to move this case to

Benton County Mississippi.” Doc. #14 at 1. Because the Court’s March 18 order disposed of all

of Tucker’s claims pending before this Court, Tucker’s motion for change of venue [14] is

DENIED as moot.

           SO ORDERED, this 23rd day of March, 2021.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




1
    Doc. #1.
2
    Doc. #4.
